DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview on 07/13/2022 with Steve Ackerman.
The application has been amended as follows: (amended claim 55 is shown below in bold)
1. A lamp comprising a light source and a drive circuit for the light source; said drive circuit comprising a power stage for regulating a voltage supplied to the light source, an energy storage device, and a controller arranged to selectively disable the power stage; wherein power is provided to the light source by the energy storage device when the power stage is disabled; wherein the controller is arranged to disable the power stage throughout the course of a selected period of a mains AC power cycle, wherein the selected period of the mains AC power cycle comprises a period during which the magnitude of the mains voltage has a maximum value; wherein the selected period of the mains AC power cycle is defined by a threshold, so that the power stage is disabled when the magnitude of a mains voltage is equal to or exceeds the threshold; wherein the threshold is dynamically adjustable according to an operation of a transformer for use with the lamp to prevent a reset of the transformer; such that when the transformer is going into reset, the threshold is lowered to increase the selected period; and when the transformer is recovering the threshold is raised to decrease the selected period.
2. The lamp of claim 1, wherein the power stage comprises one or more power transistors and selectively disabling the power stage comprises disabling both the ON and OFF cycles of the power transistors.

3 - 7. (CANCELED)

8. The lamp of claim 1 wherein the selected period of the mains power cycle excludes a period during which any applied phase switch occurs.
9. The lamp of claim 1, wherein the light source is an electroluminescent device.
10. The lamp of claim 9, wherein the light source is a light-emitting diode.
11. The lamp of claim 1, wherein the drive circuit further comprises a rectifier and wherein the energy storage device comprises a capacitor connected to the rectifier.
12. The lamp of claim 11, wherein the capacitor is a bulk capacitor that provides a voltage source for the power stage, and wherein the lamp further comprises an output capacitor for providing energy to the light source.

13. - 20. (CANCELED)

21. A method of controlling power supplied to a light source by a drive circuit in a lamp, comprising selectively disabling a power stage of the drive circuit and supplying power through an energy storage device when the power stage is disabled; wherein the power stage is disabled throughout the course of a selected period of a mains AC power cycle, wherein the selected period of the mains AC power cycle comprises a period during which the magnitude of the mains voltage has a maximum value; and wherein the selected period of the mains AC power cycle is defined by a threshold, so that the power stage is disabled when the magnitude of a mains voltage is equal to or exceeds the threshold; wherein the threshold is dynamically adjusted according to an operation of a transformer for use with the lamp to prevent a reset of the transformer; such that when the transformer is going into reset, the threshold is lowered to increase the selected period; and when the transformer is recovering the threshold is raised to decrease the selected period.
22. The method of claim 21, wherein the power stage comprises one or more power transistors and selectively disabling the power stage comprises disabling both the ON and OFF cycles of the power transistors.

23.- 27. (CANCELED)

28. The method of claim 21, wherein the selected period of the mains power cycle excludes a period during which an applied phase switch occurs.
29. The method of claim 21, wherein the light source is an electroluminescent device.
30. The method of claim 29, wherein the light source is a light-emitting diode.
31. The method of claim 21, wherein the drive circuit further comprises a rectifier and wherein the energy storage device comprises a capacitor connected to the rectifier.
32. The method of claim 31, wherein the capacitor is a bulk capacitor that provides a voltage source for the power stage, and the lamp further comprises an output capacitor for supplying power to the light source.

33 - 40. (CANCELLED)

41. A lighting system comprising an electronic transformer coupled with the lamp according to claim 1, the electronic transformer being arranged to convert a mains voltage to lamp operating voltage to be supplied to the lamp.
42. The lighting system of claim 41, further comprising a phase switching dimmer.
43. The lighting system of claim 42, wherein the dimmer is a trailing edge dimmer.
44. The lighting system of claim 42, wherein the dimmer is a leading edge dimmer.
45. The lighting system of claim 42, wherein the dimmer is a leading and trailing edge dimmer.
46. The lighting system of claim 42, comprising a mains AC waveform monitor/detector.
47. The lighting system of claim 46, wherein the mains AC waveform monitor/detector comprises a peak detector.
48. The lighting system of claim 42, comprising a detector arranged to detect one or more of: a presence of a dimmer; a type of dimmer; or a setting of a dimmer.
49. A method of controlling power supplied to a light source in a lighting system; comprising converting with an electronic transformer a mains voltage to a lamp operating voltage to be supplied to a lamp; coupling the lamp operating voltage with a lamp; and controlling power supplied by a drive circuit for a light source of the lamp comprising selectively disabling a power stage of the drive circuit and supplying power through an energy storage device when the power stage is disabled wherein the power stage is disabled throughout the course of a selected period of a mains AC power cycle, wherein the selected period of the mains AC power cycle comprises a period during which the magnitude of the mains voltage has a maximum value; and wherein the selected period of the mains AC power cycle is defined by a threshold, so that the power stage is disabled when the magnitude of a mains voltage is equal to or exceeds the threshold; wherein the threshold is dynamically adjusted according to the operation of the electronic transformer, to prevent a reset of the electronic transformer; such that when the transformer is going into reset, the threshold is lowered to increase the selected period; and when the transformer is recovering the threshold is raised to decrease the selected period.
50. The method of claim 49, wherein the lighting system further comprises a phase switching dimmer.
51. The method of claim 50, wherein the dimmer is a trailing edge dimmer.
52. The method of claim 50, wherein the dimmer is a leading edge dimmer.
53. The method of claim 50, wherein the dimmer is a leading and trailing edge dimmer.
54. The method of claim 49, comprising monitoring and/or detecting a mains AC waveform.
55. The method of claim 54, wherein said monitoring and/or detecting a mains AC waveform comprises peak detection.
56. The method of claim 49, comprising detecting one or more of: a presence of a dimmer; a type of dimmer; or a setting of a dimmer.

Allowable Subject Matter
Claims 1-2, 8-12, 21-22, 28-32, 41-56 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art of record fails to teach: 
a controller arranged to selectively disable the power stage;
 wherein power is provided to the light source by the energy storage device when the power stage is disabled; wherein the controller is arranged to disable the power stage throughout the course of a selected period of a mains AC power cycle, 
wherein the selected period of the mains AC power cycle comprises a period during which the magnitude of the mains voltage has a maximum value;
 wherein the selected period of the mains AC power cycle is defined by a threshold, so that the power stage is disabled when the magnitude of a mains voltage is equal to or exceeds the threshold; 
wherein the threshold is dynamically adjustable according to an operation of a transformer for use with the lamp to prevent a reset of the transformer; such that when the transformer is going into reset, the threshold is lowered to increase the selected period; and when the transformer is recovering the threshold is raised to decrease the selected period.

Regarding claim 21, prior art of record fails to teach: 
wherein the power stage is disabled throughout the course of a selected period of a mains AC power cycle,
 wherein the selected period of the mains AC power cycle comprises a period during which the magnitude of the mains voltage has a maximum value; and
 wherein the selected period of the mains AC power cycle is defined by a threshold, so that the power stage is disabled when the magnitude of a mains voltage is equal to or exceeds the threshold; 
wherein the threshold is dynamically adjusted according to an operation of a transformer for use with the lamp to prevent a reset of the transformer; such that when the transformer is going into reset, the threshold is lowered to increase the selected period; and when the transformer is recovering the threshold is raised to decrease the selected period.

Regarding claim 49, the prior art does not teach: 
converting with an electronic transformer a mains voltage to a lamp operating voltage to be supplied to a lamp; coupling the lamp operating voltage with a lamp; and 
controlling power supplied by a drive circuit for a light source of the lamp comprising selectively disabling a power stage of the drive circuit and supplying power through an energy storage device when the power stage is disabled wherein the power stage is disabled throughout the course of a selected period of a mains AC power cycle, 
wherein the selected period of the mains AC power cycle comprises a period during which the magnitude of the mains voltage has a maximum value; and wherein the selected period of the mains AC power cycle is defined by a threshold, so that the power stage is disabled when the magnitude of a mains voltage is equal to or exceeds the threshold; 
wherein the threshold is dynamically adjusted according to the operation of the electronic transformer, to prevent a reset of the electronic transformer; such that when the transformer is going into reset, the threshold is lowered to increase the selected period; and when the transformer is recovering the threshold is raised to decrease the selected period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836